

116 HR 7923 IH: Pandemic Recovery Enforcement Flexibility Act of 2020
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7923IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mr. Comer (for himself, Mr. Higgins of Louisiana, Mr. Armstrong, Mr. Cloud, Ms. Foxx of North Carolina, Mr. Norman, Mr. Green of Tennessee, and Mr. Keller) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo authorize the President to suspend or waive civil enforcement of any rule for certain purposes during the coronavirus pandemic, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Recovery Enforcement Flexibility Act of 2020.2.Presidential waiver(a)In generalDuring the covered period, the President may order the suspension or waiver of civil enforcement of any rule for any of the following reasons related to the response to the coronavirus pandemic or strengthening recovery from the pandemic:(1)Enforcement of the rule would unreasonably inhibit or impede efforts to respond to SARS–CoV–2.(2)Enforcement of the rule would unreasonably inhibit or impede health or economic recovery by—(A)persons infected by SARS–CoV–2;(B)individuals or entities that supported or support persons infected by SARS–CoV–2; or(C)entities that qualify as small entities within the meaning of section 601(6) of title 5, United States Code, and the employees, contractors, or investors of those small entities.(3)Enforcement of the rule would otherwise unreasonably inhibit or impede health, economic performance, or the stability of wages or employment during the covered period, including by inhibiting or impeding—(A)access to health care or health care equipment or supplies;(B)access to employment;(C)access to public or private assistance;(D)consumer or business spending, investment, or access to capital or credit; or(E)other consumer or business activity, including hiring and education or retraining.(b)DefinitionsIn this section:(1)Coronavirus pandemicThe term coronavirus pandemic means the SARS–CoV–2 pandemic of 2019–2020.(2)Covered periodThe term covered period means the period that—(A)begins on the date of the enactment of this section; and(B)ends on the date that is 1 year after the date on which the public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of the coronavirus pandemic expires, or any renewal thereof.(3)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code. (c)Rule of constructionNothing in this section may be construed to mean that the President lacks any other authority to suspend or waive enforcement of any rule.